Rose, J.
This is a suit in equity commenced by Viola Keup against her husband, Fred Keup, for separate maintenance and for the custody of their infant son. Defendant filed a cross-petition, praying for a divorce. Each charged extreme cruelty on the part of the other. The trial court found the issues in favor of plaintiff, and required defendant to pay her $50 in cash and $15 a month until the further order of the court, or until such a time as he shall provide a suitable home for her and the child. Defendant has appealed.
On appeal it is contended that the evidence does not justify the relief granted to plaintiff, and that defendant is entitled to a divorce and the custody of his infant son. The parties lived together less than a year. Plaintiff took the child to the home of her parents and has since lived there. It is beyond question a suitable place. Nothing would be gained by recounting the unhappy incidents which resulted in the separation. The decree is sustained by the proofs; The trial court did not exact of defendant the performance of any duty beyond the marital obliga* *322tions imposed upon Mm by law. Tbe evidence.does not show that plaintiff forfeited her right to the relief granted.
Affirmed.
Fawcett, Sedgwick and Hamer, JJ., not sitting.